UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4159
LEWIS CLAYTON GREEN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Orangeburg.
             Cameron McGowan Currie, District Judge.
                             (CR-00-510)

                      Submitted: August 23, 2001

                      Decided: September 6, 2001

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

W. Rhett Eleazer, Chapin, South Carolina, for Appellant. Scott N.
Schools, United States Attorney, Jane B. Taylor, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. GREEN
                               OPINION

PER CURIAM:

   Lewis Clayton Green appeals his conviction on a guilty plea on a
charge of possession with the intent to distribute cocaine base, in vio-
lation of 21 U.S.C.A. § 841(a)(1) (West 1999). Specifically, he chal-
lenges the district court’s denial of his motion to withdraw his guilty
plea.

   When a defendant moves to withdraw his guilty plea before sen-
tence is imposed, as Green here did, the court may permit the plea to
be withdrawn if the defendant shows a "fair and just reason." Fed. R.
Crim. P. 32(e). We review the district court’s denial of such a motion
for abuse of discretion. United States v. Moore, 931 F.2d 245, 248
(4th Cir. 1991). The district court’s factual findings in support of its
decision to deny the motion to withdraw will be overturned only if
clearly erroneous. United States v. Suter, 755 F.2d 523, 525 (7th Cir.
1985).

   Green claims error in the district court’s analysis of the factors in
Moore, 931 F.2d at 248, in determining whether Green met his burden
of establishing a "fair and just reason" for withdrawal of his plea.
Here, the district court deliberately and thoroughly considered each of
the factors in Moore. In its adverse determination, the district court
found not credible Green’s assertions and testimony relative to his
alleged denial of access to discovery by defense counsel, and his
claim of legal innocence, two of the six factors to be considered pur-
suant to Moore. Because assessing the credibility of witnesses is not
subject to appellate review, United States v. Saunders, 886 F.2d 56,
60 (4th Cir. 1989), we will not disturb the district court’s findings rel-
ative to these factors.

   Nor do we find abuse of discretion in the district court’s conclu-
sions that there was a delay between the entering of Green’s plea and
the filing of Green’s motion, that Green had the benefit of close assis-
tance of competent counsel, and that permitting Green to withdraw
his guilty plea, given the circumstances of the case and Green’s
numerous admissions of guilt, would inconvenience the court and
waste judicial resources. Moore, 931 F.2d at 248. Accordingly, we
                       UNITED STATES v. GREEN                       3
affirm Green’s conviction and sentence. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the Court and argument would not aid the deci-
sional process.

                                                         AFFIRMED